
	

115 S1565 IS: Supporting Future Educators Act of 2017
U.S. Senate
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1565
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2017
			Mr. Franken introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To support the preparation and retention of outstanding educators in
			 all fields to ensure a bright future for children in under-resourced,
			 underserved communities in the United States, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Supporting Future Educators Act of 2017.
		2.Definitions
 In this Act: (1)ESEA definitionsThe terms dual or concurrent enrollment program, elementary school, local educational agency, and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Certified teacherThe term certified teacher means an individual who possesses a document certifying that the individual has met the requirements of a State for employment as a teacher in the public schools of that State.
 (3)Eligible entityThe term eligible entity means a local educational agency (or a consortium of such agencies) partnered with an institution of higher education.
 (4)Qualified mentor teacherThe term qualified mentor teacher means an educator who meets a minimum set of qualification standards as determined by the Secretary.
 (5)Teaching residency programThe term teaching residency program has the meaning given the term in section 200 of the Higher Education Act of 1965 (20 U.S.C. 1021), except that such term shall not include the requirement that the prospective teacher acquire a master's degree not later than 18 months after beginning the program.
 (6)Rural areaThe term rural area has the meaning given the term in section 343(a)(13)(A) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)(13)(A)).
 (7)Rural school districtThe term rural school district means a school district that serves 1 or more schools located in a rural area. (8)SecretaryThe term Secretary means the Secretary of Education.
			3.Strengthen-Our-Schools Grant Program
			(a)Strengthen-Our-Schools Grant Program Established
 (1)Grants authorizedFrom amounts appropriated to carry out this section, the Secretary shall establish a Strengthen-Our-Schools Grant Program, through which the Secretary shall award grants, on a competitive basis, to eligible entities.
 (2)DurationA grant awarded under this section— (A)shall be for a period of 5 years; and
 (B)may be renewed if the eligible entity demonstrates sufficient positive outcomes and evidence of potential for continued success in achieving the goals of the initial grant.
					(b)Application and approval
				(1)Application
 (A)In generalAn eligible entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (B)ContentsAn application submitted under subparagraph (A) shall— (i)describe the activities for which assistance under this section is sought;
 (ii)provide such additional assurances as the Secretary determines to be essential to ensure compliance with the requirements of this section; and
 (iii)if seeking support for a teaching residency program, demonstrate that the institution of higher education that is a partner in the eligible entity is approved to prepare candidates for State teaching licensure.
 (2)ApprovalThe Secretary shall approve any application for a program that includes the components described in paragraph (1).
				(c)Use of funds
 A recipient of a grant under this section may use the grant fund to help cover the costs associated with—
 (1)teaching residency programs, including— (A)resident tuition;
 (B)resident salaries; (C)mentor teacher incentives;
 (D)facilities or infrastructure for a distance learning classroom within the school for onsite coursework and practical learning; and
 (E)any other purpose that the Secretary determines appropriate. (2)fulfilling additional credit requirements needed for a teacher to become licensed in a second subject area or earn an additional qualification that meets a specific need of the school in which the teacher is employed;
 (3)fulfilling additional credit requirements needed to qualify teachers to teach dual or concurrent enrollment programs; and
 (4)housing supplements or special housing programs to support prospective teachers who complete student teaching placements in high-need districts.
 (d)PriorityIn awarding grants that propose to cover costs associated with teacher residency programs, the Secretary shall give priority to eligible entities that propose to carry out a program designed to prepare the following school employees for teaching licensure:
 (1)Paraprofessionals. (2)Other employees of the school community employed on the date of the determination.
 (e)Award basisIn awarding grants under this section, the Secretary shall ensure that, to the extent practicable based on the applications received under subsection (b), not less than 10 percent of the grant funds available to carry out this section are designated for uses that address teacher shortage challenges in rural school districts.
			4.National Database of Qualified Mentor Teachers
 (a)In generalThe Secretary shall create a national database of qualified mentor teachers who can provide student teacher supervision to participants in teacher preparation programs during their student teaching placement.
 (b)DatabaseEach qualified mentor teacher database entry shall include— (1)basic information on the educational background and professional experience of the mentor, including details of the subject areas and grade levels the mentor is licensed to teach;
 (2)a description of the subject areas and grade levels the mentor feels most comfortable mentoring; and
 (3)a brief teaching philosophy statement. (c)AvailabilityThe database shall be available as a resource for teacher preparation programs to allow for prospective teachers to complete student teaching in a location outside of the staffing area of the teacher preparation program.
			5.Sense of the Senate
 It is the sense of the Senate that teaching be formally recognized as a career pathway that is part of career and technical education as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302), allowing early career pathway programs in education, offered at the secondary school level and offering college credit toward pursuing a teaching licensure program, to be eligible for funds available through programs that support career and technical education.
		
